  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


HEATH WHITT,                 )
                             )
     Plaintiff,              )
                             )      CIVIL ACTION NO.
     v.                      )       2:18cv647-MHT
                             )            (WO)
CPT. CARGAIL, et al.,        )
                             )
     Defendants.             )

                           ORDER

    Upon consideration of plaintiff’s motion to dismiss

(doc. no. 26), which the court construes as a notice of

dismissal pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i),

it is ORDERED that this lawsuit is dismissed in its

entirety without prejudice, with no costs taxed.

    This case is closed.

    DONE, this the 13th day of December, 2018.

                              /s/ Myron H. Thompson
                           UNITED STATES DISTRICT JUDGE
